 


113 HR 1236 IH: To amend title 10, United States Code, to require the inclusion of a behavioral health professional on any physical evaluation board that considers issues of post-traumatic stress disorder, traumatic brain injury, or other mental health condition.
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1236 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2013 
Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require the inclusion of a behavioral health professional on any physical evaluation board that considers issues of post-traumatic stress disorder, traumatic brain injury, or other mental health condition. 
 
 
1.Inclusion of behavioral health professionals on physical evaluation boardsSection 1222 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Inclusion of behavioral health professional 
(1)If a physical evaluation board will consider issues related to post-traumatic stress disorder, traumatic brain injury, or other mental health condition, the physical evaluation board must include a behavioral health professional as a member of the board. The behavioral health professional shall serve in lieu of the medical member of the physical evaluation board unless, as a result of the health-related issues before the board, the board would benefit from the presence of both a behavioral health professional and medical member. 
(2)In this subsection, the term behavioral health professional means a clinical psychologist, psychiatrist, licensed clinical social worker, or psychiatric advanced practice registered nurse..  
 
